Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, lines 1-2, “the first fastener and the second fastener is a set screw” is recited. This lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether applicant intended to recited that either the first screw or the second fastener is a set screw, or if applicant was stating that they are both set screws. For the purposes of examination, the office will interpret this to read “the first fastener and the second fastener are both a set screw”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eom, et al. (KR 20180081221 A) (hereon referred to as Eom).
Regarding claim 1, Eom teaches an implantable connector system (see Fig. 8) comprising: 
a connector (1) having a first receptacle (13), a second receptacle (11), and a first bushing (3) received in the first receptacle, and 
wherein the connector includes a first threaded opening (17) intersecting the first receptacle and a second threaded opening (15) (see Para. [0082] and Para. [0083], which states that 17 may be substantially similar to 15) intersecting the second receptacle; 
a first rod (R2) (see Fig. 8) matingly received within the first bushing (3); a second rod (R2) matingly received within the second receptacle; 
a first fastener (S1) configured to threadably engage the first threaded opening (17) (see Fig. 8); 
and a second fastener (S1) configured to threadably engage the second threaded opening (15).
Regarding claim 2, Eom teaches the implantable connector system of claim 1 wherein the connector further includes a second bushing (3) received within the second receptacle, and the second rod is matingly received within the second bushing (see Fig. 8).
Regarding claim 3, Eom teaches the implantable connector system of claim 1 wherein the second receptacle includes a slot (11a) extending through an outer periphery of the connector to receive the second rod (R2).
Regarding claim 4, Eom teaches the implantable connector system of claim 1 wherein the first fastener and the second fastener are both a set screw (see Para. [0082], stating that the engagement may be threaded, and Para. [0083], which states that 17 may be substantially similar to 15).
Regarding claim 6, Eom teaches the implantable connector system of claim 1 wherein the first bushing (3) is spherical and includes a slot (33) (see Fig. 6).
Regarding claim 7, Eom teaches the implantable connector system of claim 1 further comprising one or more pedicle screws (91) (see Fig. 12).
Regarding claim 8, Eom teaches a connector (see Fig. 8) for an implantable connector system, comprising: 
a fixed body (1) defining a first receptacle (13) and a second receptacle (11), the first receptacle having a bushing therein (3); 
a first threaded opening (17) intersecting the first receptacle; a second threaded opening (15) intersecting the second receptacle (see Para. [0082], stating that the engagement may be threaded, and Para. [0083], which states that 17 may be substantially similar to 15); 
at least one first fastener (S1) threadingly engaging the first threaded opening (17) and extending into said first receptacle (13) of the body; and 
at least one second fastener (S1) threadingly engaging the second threaded opening (15) and extending into the second receptacle (11) of the body.
Regarding claim 9, Eom teaches the connector of claim 8 wherein each one of the first receptacle and the second receptacle includes the bushing (3) (see Fig. 6).
Regarding claim 10, Eom teaches the connector of claim 8 wherein the second receptacle includes a slot (11a) extending through an outer periphery of the connector to receive a second rod.
Regarding claim 11, Eom teaches the connector of claim 10 wherein the slot passes through the second threaded opening (see connection of opening 15 and slot 11a in Fig. 8).
Regarding claim 13, Eom teaches the connector of claim 8 wherein the first receptacle includes a front opening connected to a back opening (defining channel 11b) of an outer periphery of the fixed body.
Regarding claim 14, Eom teaches the connector of claim 13 wherein the front opening is a slot that the bushing passes through when being inserted into the first receptacle (note that the bushing 3 is compressible (see Para. [0089]) and may be compressed to fit through the front opening of the first receptacle, also see Para. [0098]).
Regarding claim 15, Eom teaches the connector of claim 8 wherein the bushing allows displacement of a rod (R2) up to about 8 degrees (beta, see Fig. 11) about an axis of the first receptacle and the second receptacle, respectively (see Para. [0102], wherein the range of the device is described as being up to 20 degrees, encompassing a range of 8 degrees).
Regarding claim 16, Eom teaches a method of implanting an implantable connector system (see Fig. 8) comprising the steps of: 
providing a connector having a first receptacle (13), a second receptacle (11), and a first bushing (3) positioned in the first receptacle; 
inserting a first rod (R2) into the first bushing (3) in the first receptacle (13); 
inserting a second rod (R2) into the second receptacle (115); 
threading a first fastener (S1) into engagement with the first bushing; and 
threading a second fastener (S1) into engagement with the second receptacle (see Para. [0082], stating that the engagement may be threaded, and Para. [0083], which states that 17 may be substantially similar to 15).
Regarding claim 17, Eom teaches the method claim 16 wherein the connector includes a second bushing (3) in the second receptacle (11), and inserting the second rod into the second bushing in the second receptacle (see rods R2 in Fig. 8).
Regarding claim 18, Eom teaches the method of claim 16 further comprising the step of inserting the first bushing into the first receptacle includes the first bushing being axially inserted into the first receptacle in a first orientation and pivoted to a second orientation different from the first orientation (see Para. [0089], noting that the bushing 3 is rotatable once placed in corresponding receptacle, such that the rods may be moved axially relative to each other).
Regarding claim 19, Eom teaches the method of claim 16 further comprising the step of at least one of loading the second rod into the second receptacle by at least axially-loading, top-loading, or side-loading (see Para. [0089]).
Regarding claim 20, Eom teaches the method of claim 16 further comprising the step of displacing the first rod and the first bushing up to about 8 degrees from an axis of the first receptacle (see Para. [0102], wherein the range of the device is described as being up to 20 degrees, encompassing a range of 8 degrees).
Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsup, et al. (US 20170128107 A1) (hereon referred to as Alsup).
Regarding claim 1, Alsup teaches an implantable connector system (see Fig. 6) comprising:
a connector (100) having a first receptacle (114), a second receptacle (116), and a first bushing (122) received in the first receptacle, and 
wherein the connector includes a first threaded opening (118) intersecting the first receptacle and a second threaded opening (140) intersecting the second receptacle; 
a first rod (142) (see Fig. 8) matingly received within the first bushing (122) (see Para. [0048]); a second rod (142) matingly received within the second receptacle (see Para. [0006]); 
a first fastener (144) configured to threadably engage the first threaded opening (114) (see Fig. 8); 
and a second fastener (146) configured to threadably engage the second threaded opening (140).
Regarding claim 5, Alsup teaches the implantable connector system of claim 1 wherein the first receptacle of the connector includes a through hole (112) and the first bushing includes an indentation (128), wherein the through hole of the first receptacle (112) and the indentation of the first bushing (128) receives a portion of a pin (134).
Regarding claim 8, Alsup teaches a connector (see Fig. 6) for an implantable connector system, comprising: 
a fixed body (100) defining a first receptacle (114) and a second receptacle (116), the first receptacle having a bushing therein (122); 
a first threaded opening (118) intersecting the first receptacle; a second threaded opening (140) intersecting the second receptacle; 
at least one first fastener (144) threadingly engaging the first threaded opening and extending into said first receptacle of the body; and 
at least one second fastener (146) threadingly engaging the second threaded opening and extending into the second receptacle of the body.
Regarding claim 12, Alsup teaches the connector of claim 8 wherein the first receptacle of the connector includes a through hole (112) and the bushing (see Fig. 7), wherein the bushing includes an indentation (128), and wherein the through hole (112) of the first receptacle and the indentation (128) of the bushing receives a portion of a pin (134).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773